UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 2-40764 KANSAS CITY LIFE INSURANCE COMPANY (Exact name of registrant as specified in its charter) Missouri 44-0308260 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3520 Broadway, Kansas City, Missouri (Address of principal executive offices) 64111-2565 (Zip Code) 816-753-7000 Registrant’s telephone number, including area code Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [X] Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $1.25 par 11,467,473 shares Class Outstanding June 30, 2010 KANSAS CITY LIFE INSURANCE COMPANY TABLE OF CONTENTS Part I. Financial Information 3 Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statement of Stockholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 73 Item 4. Controls and Procedures 73 Part II:Other Information 74 Item 1. Legal Proceedings 74 Item 1A. Risk Factors 74 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 75 Item 5. Other Information 76 Item 6. Exhibits 78 Signatures 79 2 Part I. Financial Information Item 1. Financial Statements (Unaudited) Amounts in thousands, except share data, or as otherwise noted Kansas City Life Insurance Company Consolidated Balance Sheets June 30 December 31 ASSETS (Unaudited) Investments: Fixed maturity securities available for sale, at fair value $ $ Equity securities available for sale, at fair value Mortgage loans Real estate Policy loans Short-term investments Total investments Cash Accrued investment income Deferred acquisition costs Value of business acquired Reinsurance receivables Property and equipment Income taxes Other assets Separate account assets Total assets $ $ LIABILITIES Future policy benefits $ $ Policyholder account balances Policy and contract claims Other policyholder funds Income taxes Other liabilities Separate account liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock, par value $1.25 per share Authorized 36,000,000 shares, issued 18,496,680 shares Additional paid in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock, at cost (2010 - 7,029,207 shares; 2009 - 6,931,589 shares) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying Notes to Consolidated Financial Statements (Unaudited) 3 Table of Contents Kansas City Life Insurance Company Consolidated Statements of Income Quarter Ended Six Months Ended June 30 June 30 REVENUES (Unaudited) (Unaudited) Insurance revenues: Premiums $ Contract charges Reinsurance ceded ) Total insurance revenues Investment revenues: Net investment income Realized investment gains, excluding impairment losses Net impairment losses recognized in earnings: Total other-than-temporary impairment losses ) Portion of impairment losses recognized in other comprehensive income Net impairment losses recognized in earnings ) Total investment revenues Other revenues Total revenues BENEFITS AND EXPENSES Policyholder benefits Interest credited to policyholder account balances Amortization of deferred acquisition costs and value of business acquired Operating expenses Total benefits and expenses Income before income tax expense Income tax expense NET INCOME $ Comprehensive income, net of taxes: Change in net unrealized gains and (losses) on securities available for sale $ Other comprehensive income COMPREHENSIVE INCOME $ Basic and diluted earnings per share: Net income $ See accompanying Notes to Consolidated Financial Statements (Unaudited) 4 Table of Contents Kansas City Life Insurance Company Consolidated Statement of Stockholders’ Equity Six Months Ended (Unaudited) COMMON STOCK, beginning and end of period $ ADDITIONAL PAID IN CAPITAL Beginning of period Excess of proceeds over cost of treasury stock sold 8 End of period RETAINED EARNINGS Beginning of period Net income Stockholder dividends of $0.54 per share ) End of period ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) Beginning of period ) Other comprehensive income End of period TREASURY STOCK, at cost Beginning of period ) Cost of 98,144 shares acquired ) Cost of 526 shares sold 7 End of period ) TOTAL STOCKHOLDERS' EQUITY $ See accompanying Notes to Consolidated Financial Statements (Unaudited) 5 Table of Contents Kansas City Life Insurance Company Consolidated Statements of Cash Flows Six Months Ended June 30 (Unaudited) OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of investment premium Depreciation Acquisition costs capitalized ) ) Amortization of deferred acquisition costs Amortization of value of business acquired Realized investment losses 94 Changes in assets and liabilities: Reinsurance recoverable ) 25 Future policy benefits ) Policyholder account balances ) ) Income taxes payable and deferred Other, net Net cash provided INVESTING ACTIVITIES Purchases of investments: Fixed maturity securities ) ) Equity securities ) ) Mortgage loans ) ) Real estate ) ) Other investment assets - ) Sales of investments: Fixed maturity securities Equity securities Real estate - Other investment assets Maturities and principal paydowns of investments: Fixed maturity securities Mortgage loans Net dispositions (acquisitions) of property and equipment ) Net cash used ) ) See accompanying Notes to Consolidated Financial Statements (Unaudited) 6 Table of Contents Kansas City Life Insurance Company Consolidated Statements of Cash Flows (Continued) Six Months Ended June 30 (Unaudited) FINANCING ACTIVITIES Proceeds from borrowings - Repayment of borrowings ) ) Deposits on policyholder account balances Withdrawals from policyholder account balances ) ) Net transfers to separate accounts ) ) Change in other deposits Cash dividends to stockholders ) ) Net acquisition of treasury stock ) ) Net cash provided Increase in cash Cash at beginning of year Cash at end of period $ $ See accompanying Notes to Consolidated Financial Statements (Unaudited) 7 Table of Contents Kansas City Life Insurance Company Notes to Consolidated Financial Statements (Unaudited) 1.Nature of Operations and Significant Accounting Policies Basis of Presentation The unaudited interim consolidated financial statements, the accompanying notes to these unaudited interim consolidated financial statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations of Kansas City Life Insurance Company include the accounts of the consolidated entity (the Company) which primarily consists of three life insurance companies.Kansas City Life Insurance Company (Kansas City Life) is the parent company.Sunset Life Insurance Company of America (Sunset Life) and Old American Insurance Company (Old American) are wholly-owned subsidiaries. The unaudited interim consolidated financial statements have been prepared on the basis of U.S. generally accepted accounting principles (GAAP) for interim financial reporting and with the instructions to Form 10-Q and Regulation S-X.Accordingly, they do not include all of the disclosures required by GAAP for complete financial statements. As such, these unaudited interim consolidated financial statements should be read in conjunction with the Company’s 2009 Form 10-K.Management believes that the disclosures are adequate to make the information presented not misleading, and all normal and recurring adjustments necessary to present fairly the financial position at June 30, 2010 and the results of operations for all periods presented have been made.The results of operations for any interim period are not necessarily indicative of the Company’s operating results for a full year. Significant intercompany transactions have been eliminated in consolidation and certain immaterial reclassifications have been made to the prior period results to conform with the current period’s presentation. The preparation of the unaudited interim consolidated financial statements requires management of the Company to make estimates and assumptions relating to the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the unaudited interim consolidated financial statements, and the reported amounts of revenue and expenses during the period.These estimates are inherently subject to change and actual results could differ from these estimates. Significant Accounting Policies The Company has identified, below, three of its Significant Accounting Policies for disclosure as they are specifically pertinent to the second quarter, 2010.For a full discussion of significant accounting policies, please refer to the Company’s 2009 Form 10-K as filed with the Securities and Exchange Commission. Deferred Acquisition Costs and Value of Business Acquired Deferred acquisition costs (DAC), principally agent commissions and other selling, selection and issue costs, which vary with and are directly related to the production of new business, are capitalized as incurred.These deferred costs are then amortized in proportion to future premium revenues or the expected future profits of the business, depending upon the type of product. When a new block of business is acquired or when an insurance company is purchased, a portion of the purchase price is allocated to a separately identifiable intangible asset, called the value of business acquired (VOBA).VOBA is established as the actuarially determined present value of future gross profits of the business acquired and is amortized with interest in proportion to future premium revenues or the expected future profits, depending on the type of business acquired.Similar to DAC, the assumptions regarding future experience can affect the carrying value of VOBA, including interest spreads, mortality, expense margins and policy and premium persistency experience.Significant changes in these assumptions can impact the carrying balance of VOBA and produce changes that are reflected in the current period’s income as an unlocking adjustment. Profit expectations are based upon assumptions of future interest spreads, mortality margins, expense margins and policy and premium persistency experience.Mortality relates to the occurance of death.Interest spreads are the difference between the investment returns earned and the crediting rates of interest applied to policyholder account balances.Surrender rates relate to the relative volume of policy terminations.Expense margins involve the expenses incurred for maintaining and servicing in-force policies.These assumptions involve judgment and are compared to actual experience on an ongoing basis.If it is determined that the assumptions related to the profit expectations for interest sensitive and variable insurance products should be revised, the impact of the change is reported in the current period’s income as an unlocking adjustment. 8 Table of Contents Kansas City Life Insurance Company Notes to Consolidated Financial Statements (Unaudited)-Continued At least annually, a review is performed of the models and the assumptions used to develop expected future profits, based upon management’s current view of future events.DAC and VOBA are reviewed on an ongoing basis to determine that the unamortized portion does not exceed the expected recoverable amounts.Management’s view primarily reflects Company experience but can also reflect emerging trends within the industry.Short-term deviations in experience affect the amortization of DAC and VOBA in the period, but do not necessarily indicate that a change to the long-term assumptions of future experience is warranted.If it is determined that it is appropriate to change the assumptions related to future experience, then an unlocking adjustment is recognized for the block of business being evaluated.Certain assumptions, such as interest spreads and surrender rates, may be interrelated.As such, unlocking adjustments often reflect revisions to multiple assumptions.The balances of DAC and VOBA are immediately impacted by any assumption changes, with the change reflected through the income statement as an unlocking adjustment in the amount of DAC or VOBA amortized.These adjustments can be positive or negative with adjustments reducing amortization limited to amounts previously deferred plus interest accrued through the date of the adjustment.The impact of unlocking adjustments from the changes in estimates for the periods reported are included in the Consolidated Results of Operations and Operating Results by Segmentsections of the Management’s Discussion and Analysis of Financial Condition and Results of Operationscontained within this document. In addition, the Company may consider refinements in estimates due to improved capabilities resulting from administrative or actuarial system upgrades.The Company considers such enhancements to determine whether they are indicative of errors in prior periods or simply improvements in the projection of future expected gross profits due to improved functionality.To the extent they represent such improvements, these items are applied to the appropriate financial statement line items in a manner similar to unlocking adjustments. DAC and VOBA are also reviewed on an ongoing basis to determine that the unamortized portion does not exceed the expected recoverable amounts.If it is determined from emerging experience that the premium margins or gross profits are insufficient to amortize deferred acquisition costs, then the asset will be adjusted downward with the adjustment recorded as an expense in the current period.No impairment adjustments have been recorded in the years presented.The DAC and VOBA assets are also adjusted at each reporting date to reflect the impact of unrealized gains and losses on fixed maturity and equity securities available for sale as though such gains and losses had been realized. The amortization of DAC decreased $5.3 million or 71% in the second quarter and $6.9 million or 38% in the six months compared to one year ago.These decreases are primarily the result of a refinement in methodology (resulting in a change in estimate) and an unlocking of certain assumptions.The Company refined its estimate as a result of the implementation of an actuarial system upgrade.This upgrade allowed the Company to refine its projection of future expected gross profits on investment-type contracts which impacted the calculation of DAC amortization.The effect of the change in estimate was an increase in the DAC asset and a reduction in current period DAC amortization of $1.1 million. The other factor impacting the amortization of DAC was an unlocking that occurred in the second quarter of 2010.The unlocking primarily related to a change in the estimated future gross profits associated with the mortality assumption for certain universal life and variable universal life products.This unlocking adjustment reflects actual experience from mortality results that have emerged and which have been better than assumed in expected future profits previously established.The unlocking of the mortality assumption on the variable universal life product included a change to a more recent mortality table.This table is also currently used by the Company in the mortality assumption for universal life and allows the Company enhanced consistency with mortality assumptions on other interest-sensitive products.In addition, the Company also unlocked an interest rate assumption on selected fixed deferred annuity products.The impact of unlocking was an increase in the DAC asset and a corresponding decrease in the amortization of DAC of $5.8 million.No DAC unlocking or change in estimate occurred in 2009. The amortization of VOBA increased $2.3 million in the second quarter of 2010and $2.0 million for the six months compared to the same periods in the prior year. This increase was due primarily to two factors, both which occurred in the prior year. First, in the second quarter of 2009, the Company refined its method for calculating VOBA from a premium-based method to a volume-based method for certain traditional life products. Since the establishment of the VOBA, the Company had used the measure of premium in-force which had been inconsistent from period to period due to the way the premium in-force was identified and captured. This resulted in a corresponding volatile amortization of theVOBA related to the actual run off of the in-force policies. Accordingly, the Company refined its method of estimating VOBA to the use of volume in-force. This refinementin estimate reduced VOBA amortization $2.5 million in both the second quarter and the six months of 2009. Second, the Company had an unlocking adjustment on interest-sensitive products, which decreased VOBA amortization $0.2 million in both the secondquarter and the six months of 2009. There was no unlocking or refinement in methodology in 2010. 9 Table of Contents Kansas City Life Insurance Company Notes to Consolidated Financial Statements (Unaudited)-Continued The following table identifies the effects of the DAC and VOBA change in estimate and unlocking in the Consolidated Statements of Income for the second quarters and the six months ended June 30, 2010 and 2009. Six Months and Second Quarter Ended June 30 DAC: Change in estimate $ $
